ELLETT, Justice.
The appellant was convicted of robbery and appeals, claiming that the State failed to produce sufficient evidence to establish the identity of appellant as the perpetrator of the robbery.
He was positively identified by the victim. A lady witness going to visit a friend who lived across the street also identified the appellant as being in the vicinity of the situs of the crime immediately prior to its commission. At trial the defendant offered substantial evidence tending to prove an alibi. A jury question was thus raised; and since it is the province of the jury to decide questions of fact, we do not reverse its decision where there is competent evidence to support it.
There is no claim of error in the case other than as stated above. However, the appellant’s counsel devotes a large part of the argument in his brief to establishing the proposition that eye-witness identification is inherently weak. He draws two parallel lines of equal length with points at the ends of one and flares at the ends of the other and also draws two lines of equal length, one perpendicular from the center of the other. He hopes that we may thus be convinced that a positive identification by a couple of eye witnesses is unworthy of belief. We are not impressed with the argument.
The judgment is affirmed.
CALLISTER, C. J., and TUCKETT, HENRIOD and CROCKETT, JJ., concur.